DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Section IV., pages 11 and 12, filed 02/26/2021, with respect to claims 1-10 have been fully considered and are persuasive. The rejection of claims 1 has been withdrawn. 

Applicant’s arguments, see section V., page 12, filed 02/26/2021, with respect to claims 1-10, have been fully considered and are persuasive.  The rejection of claims 1 has been withdrawn. 
Reasons for Allowance
Claims 1 and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent Claims 1 and 10, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:

Claim 1: wherein determining the permeability of the first zone based on the electrically imaged logging image comprises: calculating a porosity of a specified pixel point in the electrically imaged logging image in the following formula: 
    PNG
    media_image1.png
    35
    155
    media_image1.png
    Greyscale
 wherein, represents a porosity of an i-th pixel point in the electrically imaged logging image; a and b represent lithology factors respectively; m represents a formation cementation index; f 
    PNG
    media_image2.png
    30
    289
    media_image2.png
    Greyscale
 wherein, K1 represents the permeability of the first zone; f and f2 represent a matrix permeability coefficient and a secondary pore permeability coefficient respectively; ka1 and ka2 represent porosity indexes respectively; kb1 and kb2 represent permeability constants respectively; and φmatrix and φfv represent the matrix porosity and the secondary porosity respectively.

Claim 10: wherein determining the permeability of the first zone based on the electrically imaged logging image comprises: calculating a porosity of a specified pixel point in the electrically imaged logging image in the following formula: 
    PNG
    media_image1.png
    35
    155
    media_image1.png
    Greyscale
 wherein, represents a porosity of an i-th pixel point in the electrically imaged logging image; a and b represent lithology factors respectively; m represents a formation cementation index; 'f represents a mud filtrate resistivity; and Ci represents a conductivity of the i-th pixel point in the electrically imaged logging image; determining a porosity distribution spectrum according to the porosity of the specified pixel point; dividing the porosity distribution spectrum into a matrix porosity distribution spectrum and a secondary porosity distribution spectrum according to a 
    PNG
    media_image2.png
    30
    289
    media_image2.png
    Greyscale
 wherein, K1 represents the permeability of the first zone; f1 and f2 represent a matrix permeability coefficient and a secondary pore permeability coefficient respectively; ka1 and ka2 represent porosity indexes respectively; kb1 and kb2 represent permeability constants respectively; and φmatrix and φfv represent the matrix porosity and the secondary porosity respectively.

Regarding dependent claims, Claims 5-9 are allowed by virtue of their dependence on claim 1.

Semmelbeck et al. (US 5663499 A), hereinafter "Semmelbeck", is regarded as the closest prior art of record. Semmelbeck teaches a method for estimating permeability from multi-array induction logs (Semmelbeck Fig. 2), however, Semmelbeck, alone and in combination with other prior art of record, does not teach or fairly suggest the limitations of claims 1 and 10 listed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/05/2021

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863